DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 7/2/2019.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fly et al. (US 2009/0322598).

As to claims 1 and 14 Fly discloses a method of operating a vehicle, the method comprising:
navigating the vehicle along a path (the navigation solution being corrected by the data);
collecting a set of navigation parameters of the vehicle from at least one of a sensor (See figure 2 for a list of the sensors feeding the controller 100)), 
a global positioning system (GPS Sensor 116), or an inertial reference system (IMU #120);
determining a set of statistical uncertainties (according to the applicant’s paragraph 0038 statistical uncertainties can be given in the form of covariance matrices) related to at least some navigation parameters in the set of navigation parameters; (measurements and state vectors are weighted by their respective covariance matrices (paragraph 0021))
associating a set of statistical weights to the at least some navigation parameters based on the set of statistical uncertainties; (paragraph 0021)
“The measurements and state vector are weighted by their respective covariance matrices.”
determining a navigational solution for the vehicle based on the set of statistical weights (paragraph 0021); and
“if the measurements are very accurate (small variances) when compared to the state estimate, then the filter will tend to weight the measurements heavily with the consequence that its previously 
operating the vehicle in accordance with the navigational solution (paragraph 0031 and 0033).

As to claim 2 Fly discloses the method of claim 1, further comprising determining a set of preliminary solutions based on the set of navigation parameters via a Kalman filter  (paragraphs 0028)

As to claim 3 Fly discloses the method of claim 2, further comprising determining a set of errors for the set of preliminary solutions, wherein each in the set of errors corresponds to a preliminary solution in the set of preliminary solutions. (claim 6)

As to claim 4 Fly discloses the method of claim 3 wherein each in the set of statistical uncertainties corresponds to an error in the set of errors. (Covariance are known as statistical uncertainties.  Covariance’s are made from the error sets (paragraph 0019)
As to claim 5 Fly discloses the method of claim 4 wherein the set of preliminary solutions  (the initial setting) (12) is determined prior to determining the set of errors, wherein the set of errors is determined prior to determining the set of statistical uncertainties, wherein the set of statistical weights is associated prior to determining the navigational solution, and wherein the determining the navigational solution further comprises determining an overall uncertainty for the navigational solution.
 (Paragphs 0019) the Kalman filter uses the errors to determine the determined based on the preliminary solution to define the Covariance matrix (statistical uncertainties).  Then in paragraph 0021 the weights are associated prior to determining the Navigation solution (paragphs 0024).
If the DGPS PVT solution is within the area defined by the CEP, the DGPS correction data is presumed to be good or free from "spoofing" and a new position for the user receiver is based upon the DGPS PVT at a block 30.

As to claim 6 Fly discloses the method of claim 2 wherein the determining the navigational solution comprises blending the set of preliminary solutions via the Kalman filter. (vial a DGPS) (paragphs 006-007)

As to claims 7 and 16 Fly discloses the method of claim 2 wherein the set of preliminary solutions comprises at least one of a current position or a current velocity of the vehicle. (paragphs 0002)

As to claim 8 Fly discloses the method of claim 1 wherein the navigational solution comprises an optimized navigational solution based on the set of statistical weights. (paragraph 0021)

As to claim 9 Fly discloses the method of claim 1 wherein the set of navigation parameters comprises at least one of a position (GPS), a velocity (110), a heading, or a reference frame.

As to claim 10 Fly discloses the method of claim 1 wherein the operating further comprises displaying at least one of an estimate of position uncertainty, an actual navigation performance, or a required navigation performance. (paragraph 0033)
Showing the heads up display featuring navigation performance.

As to claim 11 Fly discloses the method of claim 10, further comprising comparing an estimate of position uncertainty to a required navigation performance, and wherein the displaying comprises a displayed alert when the estimate of position uncertainty is greater than the required navigation performance. (paragraph 0039 and 0040)
In one embodiment, the color of a position icon on a map may shift from one color indicating greater confidence to a second color indicating lesser confidence in the position the icon portrays.

As to claim 12 Fly discloses the method of claim 1, further comprising automatically transmitting the navigational solution to a vehicle management system. (called a Flight Management system FMS) (paragragh0040)

As to claim 13 Fly discloses the method of claim 1, further comprising altering a current path based on the navigational solution. (Paragraph 0042) the flight management system alters a path based on data.

As to claim 15 Fly discloses the method of claim 14 wherein the set of preliminary solutions comprises at least one of a position of the aircraft or a velocity of the aircraft. (paragraph 0002)

As to claim 16 Fly discloses the method of claim 14 wherein the forming the navigational solution further comprises determining an overall uncertainty for the navigational solution based on the set of statistical weights. (Paragraph 0021)

As to claim 17 Fly discloses the method of claim 16 wherein the overall uncertainty comprises an estimate of position uncertainty for the aircraft. (paragraph 0040)

As to claim18 Fly discloses the method of claim 14 wherein the operating further comprises displaying at least one of an estimate of position uncertainty, an actual navigation performance, or a required navigation performance. (Paragraph 0040) for position uncertainty.

As to claim 19 Fly discloses the method of claim 14, further comprising comparing an estimate of position uncertainty to a required navigation performance, and 
(Paragraph 0040) the required navigation performance is landing.
Additional nonlimiting embodiments may include an indicator that flags the solution or includes a position uncertainty measurement. By so flagging or by including the position uncertainty measurement, a host system (such as an FMS) may determine whether the solution is "good enough" given the current flight state. For example, a position uncertainty might, in one embodiment allow the DGPS to determine whether or not the provided solution is appropriate for use to determine position relative to the terrain in level flight while the same solution may not be appropriate during landing operations. Still other embodiments might selectively use GPS solutions selectively when positional uncertainty exceeds a designatable threshold.


As to claim 20 Fly discloses the method of claim 14, further comprising altering a current flight path based on the navigational solution. 
The flight management computer (0025) uses the output to change paths .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Navigation devices using Kalman filters are included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747